Citation Nr: 0638242	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
April 1946.  The veteran died on October [redacted], 2003; the 
present appellant is the veteran's widow.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from May 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of service connection for the cause of 
the veteran's death has been accomplished.  

2.  The veteran died on December [redacted], 2003, as a result of 
respiratory failure, due to or as a consequence of pneumonia 
and metastatic lung cancer.  

3.  Other significant conditions that contributed to the 
veteran's death were identified as being chronic obstructive 
pulmonary disease, chronic atrial fibrillation, and type II 
diabetes mellitus.  

4.  At the time of his death, the veteran had service 
connection for bronchial asthma, rated as 60 percent 
disabling since September 2, 1997.  He also had a total 
rating based on individual unemployability from that date.  

5.  The service-connected lung disability is shown as likely 
as not to have contributed significantly in producing or 
accelerating the veteran's demise.   



CONCLUSION OF LAW

By resolving all reasonable in the appellant's favor, the 
service-connected lung disability contribute substantially or 
materially in producing the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The present claim for benefits was received in December 2003.  
Later that month the veteran's service representative, acting 
as an accredited VA agency assisting VA in the development of 
claims for benefits, sent the appellant a letter informing 
her that to establish entitlement to Dependency and Indemnity 
Compensation (DIC) the evidence must show that the veteran 
died from a service-connected injury or disease or died from 
a non service-connected injury or disease and was receiving, 
or entitled to receive, VA compensation for service-connected 
disability that was rated as totally disabling for at least 
10 years prior to the veteran's death.  

Thereafter, the RO sent the appellant a notice letter in 
January 2004 that again informed her that to establish 
entitlement to DIC the evidence must show that the veteran 
died from a service-connected injury or disease or died from 
a non service-connected injury or disease and was receiving, 
or entitled to receive, VA compensation for service-connected 
disability that was rated as totally disabling for at least 
10 years prior to the veteran's death.  

The appellant had ample opportunity to respond to the 
December 2003 and January 2004 letters prior to the May 2004 
issuance of the rating decision on appeal.   

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

In that letter, the appellant was advised that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  

The letter notified the appellant that the RO was requesting 
all records held by Federal agencies to include the veteran's 
service medical records or other military records, and 
medical records at VA hospitals.  The letter stated that the 
RO was making reasonable efforts to help the appellant get 
private medical records or evidence necessary to support her 
claim, but that it is the claimant's responsibility to make 
sure that VA receives all requested records that are not in 
the possession of a Federal department or agency.  

The letter identified the evidence of record to that point, 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  She was also 
advised that she could submit evidence directly to the RO.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

In regard to the fourth content-of-notice requirement (a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim), the Board 
finds that this requirement was constructively, if not 
expressly, satisfied.  As explained above, the appellant was 
advised of the evidence required to support her claim, and 
she was advised in the notice letter, the rating decision, 
and the SOC of the evidence that was considered during 
adjudication.  She was also advised that she was entitled to 
submit evidence directly to VA.  Accordingly, she was 
constructively invited to submit any relevant evidence in her 
possession not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant before the rating action on appeal.  

However, the Board finds that, in this appeal, any arguable 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because is did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and adjudicated after notice was provided. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers or government agencies having 
records that should be obtained before the claim is 
adjudicated.  

The appellant has been advised of her right to testify before 
the RO and/or before the Board in support of her claim, but 
she has not requested such a hearing.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained. The record also 
presents no basis to further develop the record to create any 
additional evidence to be considered in connection with the 
claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1). It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran died on December [redacted], 2003.  The death certificate 
listed the immediate cause of death as a result of 
respiratory failure, due to or as a consequence of pneumonia 
of 4 weeks duration.  

The death certificate listed other significant conditions 
that contributed to the veteran's death as chronic 
obstructive pulmonary disease (COPD), chronic atrial 
fibrillation (CAF) and type II diabetes mellitus.  No autopsy 
was performed.  

At the time of his death, the veteran had been service-
connected for bronchial asthma, rated as 60 percent disabling 
beginning on September 2, 1997.  He also had a total 
compensation rating based on individual unemployability 
(TDIU) effective the same date.  

The appellant contends that the veteran's service-connected 
bronchial asthma caused or materially contributed to the 
pneumonia that caused the veteran's death.  

The veteran was admitted to United Services Hospital (also 
identified as Binghamton General Hospital) on September 13, 
2003, for complaint of generalized weakness and shortness of 
breath.  He was stabilized during inpatient treatment and was 
discharged to hospice care on September 19, 2003.  The 
primary discharge diagnosis was that of dyspnea secondary to 
congestive heart failure; secondary diagnoses were those 
congestive heart failure, diabetes mellitus, hypertension, 
lung cancer status post left pneumonectomy, gastroesophageal 
reflux disease, hyperlipidemia, depression, pneumonia and 
atrial fibrillation.

 The file contains a letter from a private physician who had 
attended the veteran during his lifetime reported that the 
veteran had died of respiratory failure immediately caused by 
pneumonia.  The veteran had multiple medical problems 
including metastatic lung cancer, significant COPD, and 
restrictive pulmonary disease, of which asthma is a big 
component.  The veteran's condition was complicated by lung 
cancer, especially after he had lung resection, which 
contributed to the restrictive lung disease.   

The private physician noted that, after the six days of 
inpatient treatment at United Services Hospital, the veteran 
had been discharged to hospice care at home, during which he 
developed fever, coughing spells, and shortness of breath 
until his death.  The physician opined that the veteran had 
significant respiratory problem caused by his lung cancer and 
COPD including asthma.  

On careful review of the submitted medical statement, the 
Board notes that the physician essentially asserts that the 
service-connected bronchial asthma materially contributed in 
producing the veteran's demise.  The statement serves to show 
that the bronchial asthma was one of several respiratory 
disorders that contributed to the veteran's significant 
health problems (a fact reflected in the veteran's 60 percent 
rating for that disability) at the time of his death.  

The file also contains a May 2004 report by a VA physician 
who conducted a chart review of the veteran's death, 
including the treatment notes from United Services Hospital.  
The VA reviewer stated that the service-connected bronchial 
asthma was not related to the causes of death and the 
terminal event in the veteran's life.  Rather, the VA doctor 
opined that the veteran's death was entirely related to the 
original cancer and also the subsequent metastatic disease 
and the encroachment upon normal respiration caused by the 
metastatic lesions and pulmonary effusion.  The VA doctor 
added that here was no direct or indirect relationship 
between asthma and cancer.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
opinion of the reviewing VA physician, which is 
uncontroverted by the opinion of Dr. D.J. or any other 
medical evidence of record, is probative and persuasive 
evidence against service connection for the cause of the 
veteran's death.  

Based on its review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing as likely as 
not that the service-connected lung disability rated as 60 
percent disabling at the time contributed materially in 
producing or accelerating the veteran's death.  

Accordingly, by extending the benefit of the doubt in favor 
of the appellant, service connection for the cause of the 
veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


